PER CURIAM.
Banco Industrial de Venezuela appeals from a final judgment of foreclosure entered in favor of First Federal Savings & Loan Association of the Florida Keys. Notwithstanding the merits of Banco Industrial’s argument that the trial court erred by admitting parol evidence regarding the parties’ intent in entering into the subordination agreements, we affirm the final judgment. The controversy at trial centered on specific provisions of the mortgage and subordination agreements. We are convinced, having reviewed all the relevant documentation, that the trial court correctly concluded that the First Federal mortgage was superior.
The order appealed from is accordingly affirmed.